Title: From John Adams to James McIlroy, 27 June 1798
From: Adams, John
To: McIlroy, James,McGowan, John


To the Natives of Great Britain & Ireland Inhabitants of the City of Albany and its Suburbs in the State of New York.
GentlemenPhiladelphia June 27 1798

Whether you are Citizens or strangers I Thank you for this civil Address which is at least civil and polite presented to me by Mr North a Senator in Congress from New York.
The strong sense you express of the Duties of Obedience and support to that Government which benignly protects you, is in conformable to the general Character of Nations the English and Irish Nations.
In return for your Confidence in the general Government of this Country, and your sensibilities to outrages committed against the Interests, Dignity and Independence of the United states, I will venture to say that it is not the Interest, nor the Wish of America that France should conquer Great Britain or Ireland: that She is under no Obligation of Duty or Motive of Interest to contribute, by Loans or Gifts, by Treaties or Alliances, by War or Intrigue, to any such purpose.
I receive very kindly your Pledge of yourselves to be ready to support Government by a chearful Compliance with every demand that may be made upon their your Property, and Exertions. In return I can assure you, of while such a disposition continues that you may rely upon the Protection & Hospitality of this Country, as far as depends upon me
John Adams